DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 10/18/2019 & 01/13/2020.  These IDS have been considered.

Claim Objections
Claim 10 is objected to.  It appears the claim should read --wherein (2~5)±0.03 grams of the sample is added to 1 to 10mL of the extraction solvent--.

Claim 11 is objected to. It appears the claim should read --wherein (2~5)±0.03 grams of the sample is added to 5mL of the extraction solvent--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (USPN 9,581,579; “Lin”) in view of Liu et al. (CN 105866311; “Liu”; see attached machine translation).

Regarding claim 1, Lin discloses in figures 1 and 2 a kit (1) for extracting residues from agricultural products (col. 3, lines 9-14), comprising a pipe (10) having an output port (101) at a bottom thereof and an input port (100) at a top thereof, 5the input port is configured to input a sample solution (S) (col. 4, lines 19-52), a first powder mixture layer (12) filled in the pipe (10) (col. 4, lines 19-37), the first powder mixture (12) layer including a mixture of anhydrous magnesium sulfate powder and sodium chloride powder (col. 6, lines 11-22), and a second powder mixture layer (13) filled in the pipe (10) and positioned between the 10first powder mixture layer (12) and the output port (101), the second powder mixture layer (13) including a mixture including anhydrous magnesium sulfate powder (col. 6, lines 35-49).
Lin discloses the kit is for extracting residues from agricultural products and is an easier, faster alternative than the QuEChERS method (col. 3, lines 1-14, col. 6, line 66 through col. 7, line 12).
Lin is silent to drug residue from livestock or poultry aquatic.

In the same field of endeavor, Liu teaches the QuEChERS method to extract drug residues from livestock or poultry aquatic products (see page 2, last two paragraphs).  Liu further teaches the use of anhydrous sodium sulfate powder as a dehydrating powder and C18 as a powder specifically for removing impurities (see page 4, last paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lin’s kit for extracting drug residues from livestock or poultry aquatic products since it is faster and easier than QuEChERS (Lin; col. 3, lines 1-14, col. 6, line 66 through col. 7, line 12).  Furthermore, courts have ruled that the use of known technique (Lin’s extraction kit) to improve similar methods in the same way is within the purview of one having ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Lin’s anhydrous magnesium sulfate powder with anhydrous sodium sulfate powder for absorption since they are known functional equivalents for water absorption and it has been held that simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).



Regarding claim 2, the combination of Lin and Liu discloses a weight ratio of the anhydrous sodium sulfate to the sodium chloride in the first powder mixture layer is (3-5):1 (Lin discloses a weight ratio of 3.96:1, col. 6, lines 11-16, Lin modified by Liu discloses anhydrous sodium sulfate as the first powder in the mixture).
  
Regarding claim 3, the combination of Lin and Liu disclose a weight ratio of the anhydrous sodium sulfate 15to the C18 in the second powder mixture layer is (1.5~3):1 (Lin discloses a weight ratio of 2:1 anhydrous magnesium sulfate to PSA (col. 6, lines 35-49), Lin modified by Liu discloses the use of anhydrous sodium sulfate and C18 as the two powders).  

Regarding claim 4, the combination of Lin and Liu discloses a weight ratio of the anhydrous sodium sulfate to the sodium chloride in the first powder mixture layer is 3.96:1 (Lin discloses a weight ratio of 3.96:1, col. 6, lines 11-16, Lin modified by Liu discloses anhydrous sodium sulfate as the first powder in the mixture) rather than 3.5:1.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try to optimize the weight ratio of anhydrous sodium sulfate to sodium chloride and arrive at the claimed ratio for the purpose of optimizing the water absorption and pH buffering value for the particular sample at hand.  See MPEP §2144.05(II).

Regarding claim 5, the combination of Lin and Liu discloses the weight ratio of the anhydrous sodium sulfate to the C18 in the second powder mixture layer is 2:1 (Lin discloses a weight ratio of 2:1 anhydrous magnesium sulfate to PSA (col. 6, lines 35-49), Lin modified by Liu discloses the use of anhydrous sodium sulfate and C18 as the two powders).  

Regarding claim 206, Lin discloses the first powder mixture layer (12) has a porosity of 35 to 70% in the pipe (10) (col. 5, lines 52-56).
  
Regarding claim 7, Lin discloses the first powder mixture layer (12) has an area of 0.6 to 7.1 cm2 and a height of 1 to 8 cm in the pipe (col. 5, lines 47-50).  

Regarding claim 8, Lin discloses the second powder mixture layer (13) has an area of 250.6 to 7.1 cm2 and a height of 0.23 to 5 cm in the pipe (10) (col. 8, lines 28-34).  

Regarding claim 9, Lin as modified by Liu discloses a method of obtaining a primary test liquid from a livestock or poultry aquatic sample (see Lin, col. 4, lines 38-42, see Liu page 2, last two paragraph), comprising homogenizing the sample (Lin, col. 4, lines 43-45), shaking the homogenized sample with an extraction solvent to obtain a sample 5solution (S) (Lin, col. 4, lines 50-52), adding the sample solution (S) into the pipe (10) of the kit of claim 1 (Lin, col. 4, lines 60-61, see also rejection of claim 1 above), and driving the sample solution (S) in the pipe (10) to flow through the first powder mixture layer (12) and the second powder mixture layer (13) in the pipe (10) in sequence to output from the output port (101) of the pipe (10) a primary test liquid (Lin col. 4, lines 62-65).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.   

Regarding claim 1010, Lin discloses a 2~(5±0.03) grams of the sample is added 1 to 10 mL of the extraction solvent (col. 4, lines 53-59).
  
Regarding claim 11, Lin discloses a 2~(5±0.03) grams of the sample is added 5 mL of the extraction solvent (col. 4, lines 53-59).
  
Regarding claim 12, Lin discloses the extraction solvent is one selected from 15the group consisting of acid-containing acetonitrile methanol, hydrochloric acid, EDTA-2Na and acid-containing acetonitrile solution (col. 4, lines 53-59).  

Regarding claim 13, Lin discloses a flow rate of the sample solution is controlled in a range of about 0.01 to 0.2 mL/sec (col. 5, lines 11-14).  

Regarding claim 14, Lin discloses the flow rate of the sample solution is 20controlled to 0.05 mL/sec (col. 5, lines 11-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863